Citation Nr: 0422444	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  02-08 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The appellant served on active duty from July 1978 to October 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Detroit, Michigan.  The RO, in pertinent part, denied 
entitlement to service connection for hepatitis C.

A personal hearing was held before a hearing officer of the 
RO in February 2000.  A transcript of the hearing is of 
record.

The Board denied the claim in a December 2002 decision.

The appellant appealed the decision of the Board to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (the CAVC).  

In December 2003, the parties filed a Joint Motion for Remand 
(the Joint Motion).  The Joint Motion requested the CAVC 
remand the December 2002 decision of the Board so that the 
Board could consider certain medical evidence then on file 
and readjudicate the claim.  In an order dated in December 
2003, the CAVC vacated the December 2002 decision of the 
Board and remanded the case to the Board for action 
consistent with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  


The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).

This claim is subject to the Veterans Claims Assistance Act 
of 2000.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002) (the VCAA); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA applies to all 
claims for VA benefits filed on or after the November 9, 2000 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

On remand, a supplemental notice should be issued under 
section 5103 concerning this claim.  The notice should advise 
the appellant and his representative of what additional 
evidence VA has determined is needed to substantiate the 
claim and should comply fully with the legal requirements 
concerning such notices as set out in the statute and 
implementing regulation and as explained by the CAVC in 
Quartuccio v. Principi.  In describing the additional 
evidence that could substantiate the claim, the notice should 
advise the appellant that he may submit a new medical opinion 
from a private physician or other health care provider or a 
medical opinion supplementing one already of record.

The Board has concluded that before it reconsiders the claim, 
it should be remanded to secure a VA medical examination.



The VCAA requires VA to secure a medical examination or 
opinion if such is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  For a 
VA examination to be considered necessary under the VCAA to 
the decision of a claim, it must be the case that there is 
competent evidence on file that an appellant has a current 
disability or persistent and recurring symptoms of disability 
that in turn may be associated with his active service but at 
the same time, the medical evidence on file is insufficient 
to resolve the claim.  38 U.S.C.A. § 5103A(d)(2); see also 38 
C.F.R. § 3.159(c)(4)(i).  

In the Joint Motion, the parties agreed that service medical 
records showed that in April 1982, "the Appellant had 
laboratory testing that included blood chemistry for 
bilirubin, which reported his bilirubin (total) at 1.3 and 
bilirubin (direct) at 0.8."  The parties agreed in the Joint 
Motion that both bilirubin values appeared to be elevated.  
Citing a medical treatise, the parties described in the Joint 
Motion the significance of such laboratory findings:

Testing for bilirubin in the blood 
provides information for diagnosis and 
evaluation of liver disease, bilary 
obstruction, and hemolytic anemia.  
[citation omitted]

Normal total bilirubin ranges are 0.1-1.0 
mg/dl.  [citation omitted]

Normal direct bilirubin ranges are 0.1-
0.3 mg/dl.  [citation omitted]

Thus, this evidence shows that the appellant may have 
manifested liver disease during service.  

Post-service medical records on file show that the appellant 
now has a diagnosis of chronic hepatitis C infection with 
stage III fibrosis.




Under the VCAA, an examination or opinion is considered to be 
necessary to decide a service connection claim, and VA 
therefore has a duty to secure one, if the lay and medical 
evidence of record includes competent evidence that the 
claimant has a current disability of persistent and recurring 
symptoms of disability, indicates that the disability or 
symptoms may be associated with the appellant's service, but 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103(A)(d)(2); 
38 C.F.R. § 3.159(c)(4)(i).  

The medical evidence on file indicates that the appellant's 
current hepatitis may be linked with disease of the liver 
occurring during service.  However, no VA medical examination 
has been conducted in conjunction with the claim, and the 
record does not contain a VA medical opinion about whether 
the hepatitis C that the appellant has now is causally or 
etiologically related to his service.  A VA medical opinion 
is needed to address this question, one that includes an 
analysis of the significance of the April 1982 laboratory 
evidence cited by the parties in the Joint Motion.  Hence the 
claim is remanded so that this medical evidence may be 
obtained.

The Board notes that although the appellant claims to have 
received a blood transfusion during the December 1980 surgery 
to remove a mass from his neck, hospital records contradict 
that contention.  However, the VA medical opinion to be 
obtained on remand should include discussion about whether 
there is an indication in his service medical records, to 
include not only those concerning that December 1980 surgery 
but also those concerning dental surgery that he underwent in 
July 1979, that the appellant was exposed during service to 
one or more risk factors for hepatitis C.

The VA examination should be performed only after the RO has 
made all appropriate efforts to associate with the claims any 
other medical records identified by the appellant on remand, 
that are pertinent to the claim.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Under the VCAA, VA has a duty to make reasonable efforts to 
obtain records pertinent to the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  When records needed to decide a 
claim for VA benefits are in the custody of a federal 
department or agency, VA must continue to try to obtain them 
until it has been successful unless it is reasonably certain 
that they do not exist or that further efforts to obtain them 
would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).  

The VCAA provides that the duty to obtain records applies 
when the claimant, after being requested to do so by VA, 
"adequately identifies [such records] to the Secretary and 
authorizes the Secretary to obtain" them.  38 U.S.C.A. 
§ 5103A(b).  Under the VCAA, VA must give appropriate notice 
to the claimant if it is unable to obtain the records.  
38 C.F.R. § 3.159(e).  

In a private medical record dated in December 2000 and 
prepared by a physician who was treating the appellant for 
hepatitis C, it is stated that the appellant recounted that 
after having surgery in December 1980 at the United States 
Air Force (USAF) Hospital at Yokota, Japan to remove a mass 
from his neck, he was re-admitted to the hospital for 
jaundice and assessed at that time with some form of 
hepatitis, from which he recovered "uneventfully."  

The claims file contains both the appellant's service 
clinical records and the hospital records concerning the 
December 1980 surgery to remove the mass from the appellant's 
neck but not any hospital records confirming this account.  
Nevertheless, the Board is not convinced that it would be 
futile to attempt to obtain such hospital records.  On 
remand, then, the RO must take action to secure such records, 
including arranging that they be requested directly from the 
USAF hospital in question or its archives.  The appellant 
must cooperate with the RO in this effort by providing all 
information that the RO may request to help it to identify 
such records.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

The VCA AMC should provide the appellant 
with a supplemental notice concerning the 
evidence that is needed to substantiate 
his claim of entitlement to service 
connection for hepatitis C.

The notice should specifically apprise 
the appellant that the evidence that 
could substantiate his claims may include 
a medical opinion by a private medical 
provider or a supplemental medical 
opinion by a private medical provider who 
prepared one of the written opinions that 
the appellant has submitted in this case.

The notice should apprise the appellant 
that service hospital records confirming 
his account that he was treated for 
jaundice and told that he had some form 
of hepatitis in approximately January 
1981 could substantiate his claim.



The notice should inform the appellant 
whether he or VA bears the burden of 
producing or obtaining various kinds of 
evidence or information and should 
apprise him of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

A copy of the notice must be sent to the 
appellant's representative.

3.  The VBA AMC should make efforts to 
secure all service medical, VA medical 
records, private medical records, and 
other evidence that the appellant 
identifies in response to the notice 
requested in Paragraph 2, above.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  Thereafter, the VBA AMC should 
schedule the appellant for a VA special 
examination by a specialist in 
gastrointestinal or liver diseases to 
determine the etiology of hepatitis C 
found on examination.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  

The examiner must review all 
documentation in the claims file 
pertinent to the claimed liver disorder, 
to include any new medical records, 
employment records, or other evidence 
obtained as a result of the directives in 
this Remand.  

All diagnostic studies and tests thought 
necessary by the examiner should be 
performed.

The examination report should state the 
opinion of the examiner as to whether it 
is at least as likely as not (50 percent 
likelihood or better) that hepatitis C, 
if found, is related a disease or injury 
(including exposure to hepatitis C risk 
factors) that the appellant sustained 
during service, including during dental 
surgery in July 1979 and surgery in 
December 1980 to remove a mass from his 
neck.  The examiner should discuss, as 
part of this opinion, whether it appears 
from the service medical records that it 
is at least as likely as not (50 percent 
likelihood or better) that the appellant 
was exposed to any risk factor(s) for 
hepatitis C during service.  The examiner 
should discuss, as part of the same 
opinion, the significance of the April 
1982 laboratory testing results 
concerning bilirubin that are documented 
in the appellant's service medical 
records.  


The examiner should discuss, as part of 
the same opinion, all medical opinions 
prepared by private medical providers 
concerning the etiology of the 
appellant's hepatitis C.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinion(s) 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for hepatitis C.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

No action is required of the appellant until he is notified 
by the VBA AMC; however, the appellant is hereby notified 
that failure to report for any scheduled VA examination(s) 
without good cause shown may adversely affect the outcome of 
his claim of entitlement to service connection, and may 
result in a denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


